PER CURIAM.
Roberts pleaded nolo contendere to breaking and entering with intent to commit a felony, reserving the right to appeal any “point which might arise from any search or seizure or arrest.” He appeals now, arguing that incriminating statements made after an allegedly illegal arrest, and while he was “high” on drugs, should be suppressed. Even assuming that Roberts has properly preserved these issues for appellate review, the record before us adequately supports the findings of the trial judge (though made and entered in a companion case arising out of the same incident, and which we are allowing appellant to assail here notwithstanding a motion to suppress was not in fact made in the instant case) that there was probable cause for appellant’s arrest and that his subsequent statements were voluntarily and intelligently made.
The judgment is therefore affirmed.
McNULTY, C. J., and HOBSON and BOARDMAN, JJ., concur.